Citation Nr: 9923924	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-08 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of indebtedness under a VA 
guaranteed home loan in the amount of $19,643.15, plus 
interest.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.  The record reflects that 
the veteran subsequently relocated, and that jurisdiction of 
this case was transferred in January 1996 to the RO located 
in Phoenix, Arizona.  In February 1998, the Board remanded 
this case to the RO for additional development.  

It should be noted that in February 1998, the Board addressed 
this issue as entitlement to waiver of recovery of 
indebtedness under a VA guaranty home loan in the amount of 
$19,818.15, plus interest.  However, since this time, the RO 
has determined, based on an after sale analysis, that the 
veteran was due a credit in the amount of $175.00.  This 
amount was applied to his indebtedness which resulted in the 
amount at issue at this time, $19,643.15, plus interest, the 
amount currently under consideration for waiver.  
Accordingly, the issue before the Board at this time is 
entitlement to waiver of recovery of indebtedness of 
$19,643.15, plus interest.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  There was a default in the veteran's guaranteed loan 
necessitating a foreclosure sale of the subject property 
which resulted in a loan guaranty indebtedness initially 
assessed at $19,818.15.  

3.  Subsequently, an after sale analysis was conducted which 
resulted in a credit to the veteran in the amount of $175.00.  
This amount applied to his indebtedness reduced the amount 
owed to $19,643.15, plus interest.  

4.  The evidence shows that the veteran simply stopped making 
the required monthly mortgage payments on his subject home 
from February 1, 1994, despite the fact that he and his co-
obligator spouse appeared to have been financially able to do 
so.  

5.  The veteran has repeatedly failed to comply with requests 
by the VA for information that would support his claim.  

6.  While the veteran has argued that the home he purchased 
with a VA guaranteed loan became unsafe for habitation, this 
allegation is not substantiated, and his actions in 
abandoning his home and intentionally withholding the 
required monthly mortgage payments objectively demonstrates 
an unfair dealing by one seeking to gain at another's expense 
with knowledge of the likely consequences, resulting in a 
direct loss to the Government.  


CONCLUSIONS OF LAW

1.  There was a loss after default in payments on the 
property which constituted security for the loan.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  The veteran's bad faith conduct, causing the loan 
guaranty indebtedness at issue, precludes consideration of 
waiver of the indebtedness as a matter of law.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.964, 1.965(b)(2) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has presented a claim that 
is supported by evidence that leads to a belief that it is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  That is, the 
Board finds that the claim may be capable of substantiation 
and that a thorough review of the record is called for.  
Furthermore, the Board finds that the Committee has 
adequately developed the veteran's claim for appellate 
purposes and no additional development is warranted at this 
time.  

Background

In 1989, the veteran applied for a home mortgage loan 
guaranteed from the VA.  The veteran obtained jointly with 
his spouse a VA guaranteed loan for the purposes of a 
property located in Bradenton, Florida.  

In December 1989, the veteran and his spouse executed and 
delivered a promissory note with the Inland Mortgage 
Corporation.  The mortgage was recorded in January 1990.  
This mortgage was subsequently assigned to the Charles F. 
Curry Company by an assignment in February 1991.

The VA received notice of default for the amount due.  The 
lender reported the reason for the default was the veteran 
had "disappeared."  The Charles F. Curry Company filed a 
mortgage foreclosure complaint against the veteran.  At that 
time, it was noted that no payments had been made under the 
note in mortgage from February 1, 1994, and all subsequent 
months.  It was reported that the veteran owed the Charles F. 
Curry Company $41,188.07 that was due on the principle of the 
note, plus interest, from January 1, 1994.  Other fees 
regarding the foreclosure were also noted.  A final judgment 
for foreclosure was reached against the veteran and his 
spouse.  Sale of the home in February 1995 lead to proceeds 
in the amount of $29,311.00.  Based upon the deficiency which 
arose due to the short fall between the mortgage indebtedness 
(including unpaid interest) and the amount realized at the 
sale, an indebtedness of $19,818.15 was found.  Subsequently, 
an after sale analysis was conducted which resulted in a 
credit to the veteran in the amount of $175.00.  That amount 
was applied to his indebtedness which lessened the amount 
owed by the veteran to $19,643.15, plus interest, the amount 
currently under consideration for waiver.  Neither the 
veteran nor his representative have disputed these facts.  

In September 1995, the veteran requested a waiver of the 
amount due VA.  The veteran noted that at the time he 
purchased his house the neighborhood was "nice" and that 
the traffic on his road was "mild."  He indicated that he 
and his spouse were doing fine until the company he had 
worked for was sold to another company.  He noted that his 
hours were cut and that he was performing "side jobs" for 
the past 10 years.  The veteran noted financial difficulties 
due to these circumstances.  The veteran also noted 
difficulties with crime in the neighborhood.  

A Financial Status Report (FSR) indicates that the veteran's 
monthly gross salary before payroll deductions was $720 per 
month.  His spouse was not employed.  The veteran's total 
monthly expenses, including his mortgage payments, came to 
$717.27.  

In the January 1996 substantive appeal, the veteran contended 
that his failure to pay his mortgage was not a neglect to pay 
the debt or willful intention.  He again noted that when he 
purchased the home he was employed full time and making a 
good living.  He then noted that all of a sudden everything 
took a turn for the worse.  He also noted that a 
deterioration of his neighborhood, with murders, rapes, and 
burglaries.  It was indicated that his children were getting 
mugged coming home from school and that it was becoming 
dangerous to live in his neighborhood.  The veteran indicated 
that he attempted to sell his home for several months.  He 
also noted the use of a realtor to try to sell his home.  The 
realtor informed him that no one wanted to live in his 
neighborhood because of the high crime rate.  The veteran 
stated that he could no longer continue to live in such a 
dangerous neighborhood.  The veteran also contended that he 
should not be held accountable for the downfall of his 
neighborhood.  

At a hearing held before the undersigned in September 1997, 
the veteran reiterated his previous contentions.  The veteran 
noted that when he bought his home it was a "wonderful 
neighborhood."  He noted that things started to deteriorate 
in 1993.  The veteran noted that his house had been broken 
into on several occasions and that other houses had be bombed 
in the area.  He stated that he had attempted to sell his 
home, without success.  The veteran also noted the use of a 
realtor to sell his home, also without success.  

When asked by the undersigned when the veteran actually 
physically departed his home, the veteran indicated that it 
was in the first part of June 1994.  It was noted that the 
veteran did not provide a forwarding address.  As a result, 
it was indicated that the veteran lost contact with the RO in 
Florida.  

In February 1998, the Board noted that there were indications 
that there may be additional relevant evidence on material 
facts from the time of the first default to the time the 
appellant left the home in June 1994.  It was noted that this 
would be significant in determining whether or not the 
veteran's actions constituted bad faith.  It was also noted 
from a review of the record that the RO had attempted to 
obtain evidence from the veteran sufficient to accomplish a 
thorough analysis of his request for the waiver indebtedness.  
It was further indicated that the appellant had not fully 
complied with these requests for information from the RO.  
The Board found that additional evidence was necessary to 
substantiate and corroborate the veteran's contention that 
repayment of the indebtedness at issue would create an undue 
financial hardship.  At this time, the Board also noted 
discrepancies in data reported in financial disclosures filed 
between 1995 and 1999 that required explanation from the 
appellant.  It was requested the appellant completely and 
accurately prepare and file a more accurate current FSR.  

In light of the questions raised above, the veteran was 
requested to submit any and all documentary evidence he may 
have or may be able to obtain which corroborates his 
assertion regarding the alleged criminal activity within the 
area of the subject property, such as copies of any police 
reports taken regarding the reported incidents involving 
assaults against the appellant and/or his family members, or 
burglaries of the subject property, police statistical 
reports for the region in which the subject property was 
located demonstrating an increase in unlawful activity or 
complaints regarding the same between 1993 and 1994, or 
copies of newspaper articles reporting incidents alleged by 
the appellant.  The appellant was also requested to provide 
information concerning the name and address of the realty 
company which listed the subject property in the "spring of 
1994," and the agent, John Stein, with whom the appellant 
dealt.  (See Transcript of September 1997 hearing, at 
pages 10 through 11.)

The veteran was also requested to submit copies of his 
individual and joint tax returns for the taxable years 1993 
to the present, to include the complete return with all 
schedules and attachments.  The veteran was specifically 
requested to provide additional details regarding his 
expenses and costs.  At that time, the Board stated, in 
pertinent part:

The appellant is advised that the 
requested documentary evidence is vital 
to his claim, and that in order to make a 
meaningful review of the issue on appeal, 
the appellant must to the best of his 
ability cooperate providing specific 
information.  The appellant is further 
advised that the "duty to assist" is 
not a one-way street, and that he cannot 
stand idol when the duty is invoked by 
failing to provide important information 
or otherwise failing to cooperate.  

The RO was also requested to obtain a Consumer Credit report 
from a National Reporting Agency regarding the appellant's 
current financial status.  Further, the RO was requested to 
inquire from the Postal Service in Bradenton, Florida, 
whether a cancellation notice was filed by the appellant 
and/or his spouse in May or June 1994, and whether special 
delivery arrangements were made due to the reported vandalism 
of the appellant's mailbox at the address of the subject 
property.  

In June 1998, the RO requested from the veteran all 
information requested by the Board within its February 1998 
determination.  No response was received from the veteran.  
The RO contacted the United States Postal Service that month.  
In a reply, the United States Postal Service noted that 
records were not kept as far back as 1993 and 1994.  It was 
noted that the mail carrier did not recall a change of 
address ever being filed or any report of vandalism.  

A supplemental statement of the case was issued by the RO in 
May 1999.  The veteran provided no additional information.  
The case was returned to the Board for final adjudication.  

Analysis

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b) (West 1991).  
However, in determining whether a waiver of a loan guaranteed 
indebtedness may be granted, the Board must first address the 
issue of whether fraud, misrepresentation or bad faith 
exists.  Such a finding precludes consideration of the waiver 
of the recovery of the debt.  38 C.F.R. § 1.965 (1998).  A 
review of the record discloses that the Committee has 
determined that the evidence of record demonstrates bad faith 
on the part of the appellant.  "Bad faith," according to 
applicable VA regulation, generally describes unfair or 
deceptive dealings by one who seeks to gain thereby at 
another's expense and involves conduct which "although not 
undertaken under actual fraudulent intent, is undertaken with 
intent to seek and unfair advantage, with knowledge of the 
likely consequences . . . ."  38 C.F.R. § 1.965(b)(2).  

The phrase "bad faith" was also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation.  However, a 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) has invalidated the use of the above-cited phrase as 
an inappropriate basis for bad faith or a bad faith 
determination.  In Richards v. Brown, 9 Vet. App. 255 (1996), 
the Court found that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek unfair advantage.  Consequently, the Court has 
held that the use of the phrase "neglect" or a refusal to 
fulfill some duty or contractual obligation found in the 
circular was inconsistent with the regulation and cannot be 
an appropriate basis for a bad faith determination.  The 
Board must note that the RO took the Richards determination 
into consideration in the most recent supplemental statement 
of the case in May 1999.  Accordingly, an additional remand 
of this case is not warranted under this basis.  

Based on the available evidence cited above, and in light of 
the failure of the veteran to provide any additional 
evidence, the Board must find that a clear preponderance of 
the evidence of record objectively demonstrates that the 
veteran's actions giving rise to the loan guaranty 
indebtedness at issue constitutes bad faith.  The veteran and 
his spouse purchased their home and apparently made all the 
required monthly mortgage payments in a timely manner for 
several years until the payments due for the home were not 
made.  There is no evidence on file, nor is there any 
argument, that the veteran was completely unable to make the 
required monthly mortgage payments at the time of default.  
While the veteran has indicated that there was a reduction in 
the amount of income he received during this period of time, 
the veteran's FTS report at this time clearly indicates that 
the veteran was able to pay for the mortgage in question at 
the time these mortgage payments were due.  

In obtaining the a VA guaranteed loan, the veteran promised 
to indemnify VA for any loss which might result from a 
default in payments on that loan (and that is the basis of 
the debt which he is now obligated to pay VA).  VA did not 
assume any responsibility for any depreciation in the 
veteran's neighborhood or an increase in the crime rate in 
the neighborhood which might later develop.  The veteran's 
intentional action in abandoning the property and in 
withholding monthly mortgage payments on the VA guaranteed 
loan at a time when he was financially able to make those 
payments clearly and convincingly demonstrates the veteran's 
intent to seek an unfair advantage on both the lender and the 
Government.  Absent any evidence to the contrary, an 
individual is presumed to intend the consequences of his 
actions. 

All the evidence in file, including the veteran's own 
statements, clearly demonstrate that he willfully abandoned 
the subject home without making payments despite his ability 
to do so.  These actions directly resulted in a foreclosure 
and the required payment by VA to the lender of the loan 
guaranty which constituted a direct financial loss to the 
Government of the amount at issue in this case.  These 
actions constitute bad faith in the present case in 
accordance with the laws and regulations described above, and 
bad faith in the creation of a loan guaranty indebtedness 
precludes consideration of waiver of that indebtedness as a 
matter of law.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 1.965 
(1998).  

The veteran's failure to provide the information requested by 
the Board in February 1998, even after the Board specifically 
noted that the requested documentary evidence was vital to 
his claim, only provides an additional basis to conclude that
 the Committee was correct in its assessment that the veteran 
has shown bad faith in the creation of the loan guaranty 
indebtedness.


ORDER

Entitlement to a waiver of recovery of loan guaranty 
indebtedness of $19,643.15, is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

